 526DECISIONSOF NATIONALLABOR RELATIONS BOARDIron Workers Local Union No. 482 of the Internation-al Association of Bridge,Structural and Ornamen-tal Iron Workers,AFL-CIOandZapata-WarriorConstructors and International Union of OperatingEngineers,Local Union No.450, AFL-CIO. Case23-CD-313excess of $50,000 directly from suppliers locatedoutside the State of Texas. Accordingly, we find thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwilleffectuate the policies of the Act to assertjurisdiction herein.November 23, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of a charge by Zapata-WarriorConstructors, hereinafter called Employer, allegingthat IronWorkers Local Union No. 482 of theInternational Association of Bridge, Structural andOrnamental IronWorkers, AFL-CIO, hereinaftercalled IronWorkers, violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activitywith an object of forcing or requiring the Employerto assign certain work to employees represented byIronWorkers rather than, to employees representedby InternationalUnion of Operating Engineers,Local Union No. 450, AFL-CIO, hereinafter calledOperating Engineers.Pursuant to notice, a hearing was held beforeHearing Officer Robert L. Penrice on August 2 and3, 1973. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, briefs were filed byIron Workers and Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Zapata-Warrior Con-structors is a division of Zapata Constructors, aDelaware corporation, engaged as a general contrac-tor in the building and construction industry,primarily in the State of Texas. During the past 12months, it purchased goods and services valued ini It appears from the record that a principal difference between theLinden crane and other makes of tower crane is that the jacking mechanismII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers and Operating Engineers are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.FactsThe Employer is currently engaged in the construc-tion of the University of Texas System Administra-tion Building at Austin, Texas. The parties stipulatedthat the Employer is a member of the Austin, Texas,chapter of the Associated General Contractors andas a member of this multiemployer association hascollective-bargainingagreementswith both IronWorkers and Operating Engineers.In the construction of the above building, a Lindentower crane is being utilized. As a building risesthrough the construction process it is periodicallynecessary to raise the Linden crane through a jackingprocess to a higher floor of the building. Part of thisjacking process involves the setting up of a hydraulicpump, the connection of certain hoses, and theattachment of jacks to the jacking rod on the crane.'The aforementioned work with the pump, hoses, andjacks is performed prior to that portion of the jackingprocess when the crane is actually raised. During thelatter part of the jacking process, employees repre-sentedbyOperatingEngineersmanipulate thecontrolson the crane and the hydraulic pump.At the time the crane arrived at the constructionsiteherein, employees represented by Iron Workerswere assigned the work of removing the crane fromthe truck which transported it and erecting the crane.The operation of this crane was assigned to employ-ees represented by Operating Engineers after it hadbeen set up. On or about June 1, 1973, the Lindencrane was raised for the first time on this project andemployees represented by both Iron Workers andOperatingEngineers participated in the jackingprocess.However, the record is unclear as to whichof the various functions were performed by theemployees represented by these two labor organiza-tions. This crane was raised for the second time on orabout June 23, 1973. On the day prior thereto, theEmployer's project superintendent, E. S.Whitaker,ispermanently mounted on other makes of such cranes, while it is attachedas needed and then removed from the Linden crane.207 NLRB No. 86 IRON WORKERSLOCAL UNIONNO. 482527informed Iron Workers that no employees represent-ed by it would be used in the jacking process. IronWorkers protested this decision and urged that acrewmade up of equal numbers of employeesrepresented by it and Operating Engineers be usedwith the latter manipulating the crane and pumpcontrols and the former doing the work in disputedescribed below. The parties stipulated for purposesof this proceeding only that thereafter a workstoppage occurred because of the assignment of thework in dispute to Operating Engineers.B.TheWork in DisputeThe parties stipulated that the work in dispute hereis that portion of the jacking process of the Lindencrane that consists of the placement of the hydraulicpump, the connection and disconnection of the hosesof the hydraulic pump, and the attachment of thejacks to the jacking rod on the crane at theUniversity of Texas System Administration BuildingConstruction site in Austin, Texas.C.Contentions of the PartiesThe Employer contends that the work in disputeshould be performed either-by employees represent-ed exclusively by Operating Engineers, as it hasassigned it, or by a composite crew consisting ofemployees represented by both Operating Engineersand Iron Workers. It has not elaborated on theprecise composition of the latter or which of thedisputedwork functions should be performed byemployees represented by Operating Engineers andwhich by employees represented by Iron Workers.The Employer further contends that its assignmentof the disputed work exclusively to employeesrepresented by Operating Engineers was justified byitscollective-bargaining agreement with that labororganization,itspast practice and the area practicerespecting similar work, and its belief that the workwould be performed more safely and efficiently bythese employees.Operating Engineers contends the work in disputeshould be performed by a composite crew made upof employees represented by it and Iron Workers.This contention appears to be based on the areapractice respecting similar work. It has not specifiedthe exact makeup of this crew or which of thedisputed work tasks should be performed by employ-ees represented by it and which by employeesrepresented by Iron Workers.IronWorkers contends that the disputed workshould be performed exclusively by employeesrepresented by it because of the area practiceregarding the identical work on the Linden crane andsimilar work on other types of tower cranes.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary adjustmentof the dispute.The parties have stipulated that, for purposes of,this proceeding only, a work stoppage occurred as aresult of the Employer's assignmentof the work indispute to employees represented by OperatingEngineers.The parties also stipulated that there areno grievance,arbitration,or mediation provisions forresolving this dispute.None of the parties contendsthere is an agreed-upon method for the voluntaryadjustment of this dispute. Accordingly, the matter isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors. Thefollowing factors are relevant in making a determina-tion of the dispute before us.1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bargaining representative for a unit of the Employ-er's employees.As a member of Associated General Contractors,Austin Chapter, the Employer has separate collec-tive-bargaining agreementswith ' both OperatingEngineers and Iron Workers. Its current contractwith Operating Engineers provides,inter alia,that"Engineers shall install or remove all attachments orparts of all equipment operated by Engineers whensame is done on the job." Although Whitaker, theEmployer's project superintendent, testified that herelied, in part, on the Employer's collective contractwith Operating Engineers in making his decision toassign the work in dispute exclusively to employeesrepresented by that labor organization, OperatingEngineers has not taken the position th at thiscontract either compels or warrants this workassignment.Indeed,as heretofore rioted,OperatingEngineers does not contend that employees repre-sented by it should exclusively perform the,disputedwork.None of the parties has made any contentionsregarding the applicability of the collective-bargain-ing agreement between the Employer and IronWorkers to the work in dispute. 528DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Employer'sassignment and past practiceAs stated, the Employer assigned the disputedwork to employees represented by Operating Engi-neers. This was the first time that Project Superin-tendentWhitaker had ever made an assignment ofwork involving a Linden crane. In addition, thisproject is only the second one on which Whitaker hasworked where a Linden crane has been used.The record herein does not contain evidenceregarding this Employer's past practice concerningthe assignment of the disputed work.3.Area practiceMuch of the evidence adduced at the hearing in theinstantproceeding concerned area practice. Theparties stipulated that the relevant geographic areafor purposes of this proceeding is the area covered bythe collective-bargaining agreement between IronWorkers and the Associated General Contractors,Austin, Texas, chapter, of which the Employer is amember.It appears that a Linden crane had been used in theconstruction of a building for the first time in therelevant area about 10 years earlier when a Federaloffice and post office building was erected in Austin.It appears that the work in dispute was generallyperformed by employees represented by Iron Work-erson that job. Between the time of that firstoccasion when a Linden crane was used in this areaand the date of the project involved in the instantcase,there appear to have been about 9 or 10construction jobs where Linden cranes have beenutilized.IronWorkers adduced uncontradictedtestimony at the instant hearing that on all of theseprojects the work in dispute was performed exclu-sively by employees represented by it.As noted above, Project Superintendent Whitakerhad never made an assignment of work involving aLinden crane prior to the instant occasion and hadworked on only one other project where a Lindencranewas used. His only apparent attempt todetermine the area practice concerning the, disputedwork herein was to telephone the manager of anearby construction project where tower cranes werebeing used. However, those tower cranes were notLinden cranes. They were tower cranes that had thejackingmechanism permanently mounted on thecrane.Consequently, the work in dispute herein wasnot being performed on that project. The manager ofthat project testified, but he did not state that he gaveWhitaker any information concerning the areapractice with respect to work assignments involving aLinden crane.4.Relative skills, safety,and efficiency andeconomyof operationsThe record evidence indicates that employeesrepresented by the two labor organizations involvedherein are equally skilled to perform the work indispute and safety considerations would not favorone group over the other.Although Whitaker testified that in his opinion thework in dispute could be performed more efficientlyby employees represented by Operating Engineers,there is insufficient record evidence to support afinding that either group could perform the disputedwork more efficiently than the other. However, itdoes appear that employees represented by IronWorkers have substantially greater experience in theperformance of the disputed work.ConclusionsUpon the entire record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees representedby Iron Workers are entitled to perform the work indispute.We reach this conclusion upon the facts thatthis assignment is consistent with area practice, thereisno evidence of a contrary past practice by thisEmployer,and the employees represented by IronWorkers possess the requisite skills to perform thework. Accordingly, we shall determine the disputebefore us by awarding the work in dispute at theUniversity of Texas System Administration Buildingproject in Austin, Texas, to the Employer's employ-ees represented by Iron Workers, and not to thatUnion or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Lab,rRelations-Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardherebymakes the following Determination of Dis-pute:Employees of Zapata-Warrior Constructors whoare represented by Iron Workers Local Union No.482 of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO,are entitled to perform that portion of the Lindencrane jacking process work involving the placing ofthe hydraulic pump, connecting and disconnectingthe hoses of said pump, and attaching the jacks to thejacking rod on the Linden crane at the University ofTexas System AdministrationBuildingproject inAustin, Texas.